Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the amendment filed on 3/25/22. Claims 1, 5-13, 15, 21, 24-26 and 28-32 are allowed. Claims 2-4, 14, 16-20, 22-23, and 27 have been canceled.
					Response to the Arguments
3.	Claim objection for claim 20 has been withdrawn in light of explanation provided in remark filed on 3/25/22.
4.	35 U.S.C 101 rejection for claim 21 has been withdrawn in light of claim amendment filed on 3/25/22.
5.	Specification objection in regard to descriptive title has been withdrawn in light of new title filed on 3/25/22.

Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter of  claim 1:  
The closest prior art McCready (Pub: 2010/0191361) disclose a  computer-implemented method of implementing predictive modeling, comprising: a computer performing multivariate analysis of input variables and output variables generated during operation of an industrial process a data model of the operation of the industrial process, the input variables including process variables and the output variables including results from the operation of the industrial process, the data model representing contributions to changes in the output variables by the respective input or process variables (Refer to Para. [0039]-[0043]).
None of the prior art on record taken either alone or in obvious combination disclose “the predictive algorithm making predictions of a predetermined number of best next trials for the DoE, and outputting parameter values for the predetermined number of best next trials and probabilities of improved results using the parameter values’’ in combination with the other claimed limitation.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Claims 5-13, 15, and 31-32 are allowed due to their direct/indirect dependency on claim 1.
8. 	Independent claim 21 recites the same allowable limitation as claim 1. Therefore claim 21 and its dependent claim 24-26, and 28-30 are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116